Citation Nr: 1201842	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  10-21 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from March 1973 to April 1975.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for diabetes mellitus.  .  


FINDINGS OF FACT

1.  No injury, disease, or chronic symptoms of diabetes mellitus were manifested during service.  
	
2.  The Veteran did not continuously manifest symptoms of diabetes mellitus in the years after service or until 2005.  

3.  The Veteran is not shown to have been exposed to defoliants while on active duty.  

4.  Diabetes mellitus is not shown to have been caused by any in-service event.


CONCLUSION OF LAW

Diabetes mellitus type II was neither incurred in nor aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A December 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO did not arrange for a VA examination, but the Board finds that an examination is not warranted.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  

The Board finds that a VA examination and medical opinion is not necessary to decide this case because there is no in-service injury, disease, or event, or symptoms within one year of service separation, to which currently diagnosed diabetes mellitus could be related by competent medical opinion.  The Veteran contends that his currently diagnosed diabetes is the result of alleged herbicide exposure while on active duty; however, herbicide exposure has not been established.  After a weighing of the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran was not in fact exposed to herbicides in service.  While diabetes mellitus type II has been clinically confirmed in the record, the evidence does not show, nor does the Veteran contend, that this had its onset during service or was persistently or recurrently manifested in the years after service, including within one year of service separation.  The Veteran has not identified any evidence that remains outstanding.  Accordingly, VA's duty to assist is met, and the Board will address the merits of the claim.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as diabetes mellitus, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, Type II diabetes shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layman is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Diabetes Mellitus Type II

The Veteran contends that service connection is warranted for diabetes mellitus.  He asserts that, while he did not serve in the Republic of Vietnam where he would have been presumed to have been exposed to herbicides such as Agent Orange, he was exposed to herbicides while serving in Puerto Rico, where herbicides were also used.  

After a review of all the evidence, lay and medical, the Board finds that the Veteran did not sustain a relevant injury, disease, event, or chronic symptoms of diabetes mellitus during service.  In this regard, it is noted that STRs do not show complaints or manifestations of diabetes while the Veteran was on active duty.  On examination for separation from service, urinalysis was negative for sugar.  

On the question of in-service injury or event, the Board finds that the weight of the evidence demonstrates that the Veteran was not exposed to herbicides while on active duty.  The Veteran's main contention is that service connection for diabetes mellitus is warranted because he was exposed to the defoliant Agent Orange while he was stationed in Puerto Rico.  He does not contend, nor does the evidence show, that he served in the Republic of Vietnam or Republic of Korea while on active duty.  During the development of this appeal, the RO requested verification from the National Personnel Records Center (NPRC) of the Veteran's exposure to herbicide during service.  In December 2006 and February 2009 NPRC responded that there was no evidence that the Veteran had been exposed to herbicides during service.  

The Veteran has submitted for the record evidence of the use of defoliants, including herbicides such as Agent Orange, outside of  the Republic of Vietnam.  The article does indicate that herbicides were used in Puerto Rico during periods of time in 1956, 1957, 1966, and 1968.  The Veteran did not enter active duty until 1973.  As such, there is no evidence of herbicide exposure while he was in Puerto Rico on active duty.

The Board also finds that the Veteran did not continuously manifest symptoms of diabetes mellitus in the years after service or until 2005, including during the one year period after service separation.  The Veteran has not contended, nor does the evidence show, that he manifested symptoms of diabetes mellitus in the years immediately following service or until the disability was medically manifested in the record.  Private treatment records show that the Veteran had elevated blood glucose levels in March 2005.  The Veteran has not stated that he had diabetes mellitus during service or in the years immediately thereafter.  

The Board further finds that the weight of the evidence demonstrates that the Veteran's diabetes mellitus is not related to service, that is, is not caused by any in-service event.  As the Veteran was not in fact exposed to herbicides while on active duty, there is no factual basis for the establishment of service connection, as there is nothing in service to which the currently diagnosed diabetes could be related by medical opinion.  In addition, the evidence does not show a continuity of symptomatology of diabetes symptoms since service separation that could serve either as a nexus to service or as a factual basis for a medical nexus opinion.  The Veteran does not contend, nor does the record demonstrate, that he had any other in-service event that could have caused the development of diabetes mellitus.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, type II, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for diabetes mellitus type II is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


